DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No claims have been amended.
Applicant’s amendment filed September 7, 2021 overcomes the following objection/rejection(s) from the last Office Action of June 4, 2021:
Objections to the specification for minor informalities
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. 	Regarding independent claim 1, applicant argues, “Meyer et al. do not teach or disclose “removing frequency portions attributable to artifacts in the spatial frequency data set” obtained by Fourier transforming the second interim data set that is non-linear and high-pass-filtered, as recited by independent claim 1 (remarks, 11)”
Examiner respectfully disagrees. As stated in the prior office action, Meyer discloses applying a Fourier Transform to a data set (page 1909) and by applying a Fourier transform you inherently transform one data set into another. Additionally, as stated at page 1909, filtering can occur which can be either high-pass or low-pass. Low-pass and high-pass filtering are both commonly used to remove artifacts within a (abstract).  
Regarding independent claim 10, applicant argues, “Meyer et al. and Boas, either alone or in combination, do not teach or disclose “removal, by the controller, of frequency portions attributable to artifacts in the spatial frequency data set” obtained by Fourier transformation of the second interim data set that is non-linear and high-pass-filtered, as recited by independent claim 10. (remarks, 13).”
Examiner respectfully disagrees for similar reasons as applied to independent claim 1. Additionally, Meyers further notes, “completely replaces the raw data from the metal trace and therefore remove all metal artifacts (page 1907, right column)” 
Regarding independent claim 11, applicant argues similar arguments to those recited for claim 10.
Examiner respectfully disagrees for the same reasons as recited for claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, E., Raupach, R., Lell, M., Schmidt, B., & Kachelrieb, M. (2012). Frequency split metal artifact reduction (FSMAR) in computed tomography. Medical Physics, 39(4), 1904–1916. (hereinafter Meyer) for the same reasons as set forth in the last Office Action.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of U.S. Publication No. 2006/0222261 to Archer et al. (hereinafter Archer) for the same reasons as set forth in the last Office Action.

Claims 8-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer further in view of U.S. Patent No. 8,233,586 to Boas (hereinafter Boas) for the same reasons as set forth in the last Office Action.

Allowable Subject Matter
Claim 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of thresholding spatial frequency information as an average value of the spatial frequencies. However, none of them nd to 15th multiple of the mean.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668